 In the Matter of AMERICAN FRANCE LINEetal.(BALTIMOREMAILSTEAMSHIP COMPANY)andINTERNATIONAL SEAMEN'SUNION OFAMERICACase No. B-157CERTIFICATION OF REPRESENTATIVESNovember 18, 1937On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled case.The Direction of Elections directed thatelections by secret ballot be conducted among the unlicensed personnelemployed in the deck, engine, and stewards' departments, except wire-less and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, on the vessels operated out ofAtlantic and Gulf ports by 52 named companies, including BaltimoreMail Steamship Company, Baltimore, Maryland. By a SupplementalDecision and Direction of Elections,2 issued September 17, 1937,similar elections were directed to be held in nine additional companies.Supplemental or amended decisions have also been issued in this caseon August 16, September 11, and November 10, 1937,$ dealing withvarious matters which need not be set forth in detail here.Pursuant to the Decisions and Directions of Elections, an electionby secret ballot has been conducted under the direction and super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City), on the vessels operated out of At-lantic and Gulf ports by Baltimore Mail Steamship Company. OnNovember 6, 1931, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.No objections or ex-ceptions to the Intermediate Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligibleto vote_________________________________305Total numberballots counted_________________________________28113 N L R B 64.2 3 N. L R. B. 80.8 3 N L RB 74; 3 N L. R B. 76; 4 N L R B 112, respectively.144 DECISIONS AND ORDERS145Total number votes in favor of International Seamen's Union ofAmerica, or its Successor, affiliated with the American Federa-tion of Labor-----------------------------------------------84Total number of votes in favor of National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organ-ization-----------------------------------------------------188Total number of votes in favor of neither organization---------8Total number of blank ballots---------------------------------0Total number of void ballots----------------------------------1Total number of challenged ballots----------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series1,as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of the unlicensed personnelemployed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on vessels operatedout of Atlantic and Gulf ports by Baltimore Mail Steamship Com-pany, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, National Mari-time Union of America, affiliated with the Committee for IndustrialOrganization, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.